1. Iran: the case of Roxana Saberi
Madam President, my proposal is that the words 'Iranian authorities' at the beginning of paragraph 3 should be replaced by 'Appeals Court at its hearing of 12 May'. Paragraph 3 would then read: 'Urges the Appeals Court at its hearing of 12 May to release Roxana Saberi...'.
author. - Madam President, after this joint motion for a resolution was agreed and submitted, the news came of yet another disgracefully brutal case of stoning to death of a citizen in Iran.
Therefore we thought it was appropriate to add to paragraph 7 the following: 'in this context insists that the authorities of Islamic Republic of Iran urgently abolish the practice of stoning; condemns strongly the recent execution by stoning of Vali Azad, and expresses great concern over the pending execution of Mohammad Ali Navid Khamami and Ashraf Kalhori;'. I understand that this meets with the approval of the other groups' representatives.